MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado
con Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-
EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se
denominará el ESTADO; y de la otra parte MINERA CUERVO S.A.C. identificada con R.U.C.
N* 20511687129, con domicilio en Av. José Gálvez Barrenechea N” 566, Oficina 101,
Urbanización CORPAC, distrito de San Isidro, Lima, debidamente representada por su
Gerente General señor Manuel Alejandro Vega Ching, identificado con Documento Nacional
de Identidad N* 07427589, según poder inscrito en el Asiento B00003 de la Partida N*
11800934 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N? 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial
N* 004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero
de 2009, que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de
Minería y la Resolución Ministerial N” 309-2009-MEM/DM, publicada en el diario oficial El
Peruano con fecha 15 de julio de 2009, que aprueba la lista de bienes y servicios materia del
referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 30 de julio de 2009

ESTADO PERUANO

Director General de Minería
>

Kola
NOA)

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N? 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”; y,

(ii) MINERA CUERVO S.A.C. identificada con R.U.C. N* 20511687129, con domicilio
en Av. José Gálvez Barrenechea N” 566, Oficina 101, Urbanización CORPAC, distrito de San
Isidro, Lima, debidamente representada por su Gerente General señor Manuel Alejandro Vega
Ching, identificado con Documento Nacional de Identidad N” 07427589, según poder inscrito
en el Asiento B00003 de la Partida N* 11800934 del Registro de Personas Jurídicas de la
Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, El
INVERSIONISTA ha solicitado con fecha 13 de marzo de 2009 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MN

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 3'071,000.00 (Tres Millones Setentiun Mil y 00/100
Dólares Americanos), en un plazo de seis (6) meses contados a partir del mes de julio de 2009
hasta diciembre de 2009.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 309-2009-MEM/DM, publicada en el Diario Oficial El
Peruano el 15 de julio de 2009, la misma que como Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de Operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
áusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 30 días del mes de julio de dos mil nueve.

INVERSIONISTA
MA] Ú A

ANEXO N? 1

MINERA CUERVO S.A.C.

CRONOGRAMA DE INVERSIÓNES EN EXPLORACIÓN

Julio a Diciembre de 2009
(US$)

2.- Servicios Topográficos
Po9 16,000)

3.- Ensayos de Laboratorio

£ Servicios de perforación diamantina
14 4> 150,000] 150,000] , 300,000]

5.- Servicios de Construccion (Trocha, Carreteras,
90,000

100,000

orma
6.- Servicio Geofisicos y Geoquimicos

ada
7.- Servicios relacionados con la proteccion ambiental

- Servici jami Alimentaci
8.- Servicios de Alojamiento y Alimentacion 12,000|

9.- Servicios de Alquiler de Vehiculos y Equipos 40,000!

10.- Servicios de Transportes

18 D.A.M.

ANEXO Il E

399090

"NORMAS LEGALES

TESTO Peruano
Lima, miércoles 15 dejulo de 2009

las Unidades de Comunicaciones del Ejército del Perú;

Que, de conformidad con lo dispuesto por el artículo 1*
del Decreto Supremo N* 020-DE/SG, de 5 de diciembre de
1988, la creación, activación y desactivación de: Armas,
Servicios, Fuerzas, Bases, Estaciones y Destacamentos,
deben efectuarse mediante Decreto Supremo; y,

Estando a lo propuesto por la Comandancia General
del Ejército, mediante Hoja de Recomendación N* 001
EQ8-JVB de junio 2009;

DECRETA:

Artículo 41%. Créase la Tercera Brigada de
Comunicaciones, compuesta por las Unidades
consideradas en el Anexo N' 1, que forma parte integrante
de la presente norma, el mismo que se encuentra
exonerado de publicación de conformidad con el inciso a)
del artículo 15* de la Ley N* 27806 - Ley de Transparencia
y Acceso a la Información Pública,

Artículo 2”.- La Comandancia General del Ejército,
dispondrá las acciones de detalle correspondientes para
el cumplimiento del presente Decreto Supremo.

Dado en la Casa de Gobierno, en Lima, a los catorce
días del mes de julio del año dos mil nueve.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

RAFAEL REY REY
Ministro de Defensa

372512-1

Aprueban Lista de bienes y servicios
cuya adquisición otorgará el derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Minera Cuervo S.A.C. durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N* 309-2009-MEM/DM

Lima, 10 de julio de 2009

CONSIDERANDO:

Que, mediante Decreto Supremo N” 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N? 27682, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N? 150-2002-EF se aprobó

la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;
Que, MINERA CUERVO S.A.C. solicitó al Ministerio de
Energía y Minas la suscripción de un Contrato de Inversión
en Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración,

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 195-2009-EF/15.01 de fecha 19 de junio de 2009,
emitió opinión favorable a la lista de bienes y servicios
presentada por MINERA CUERVO S.A.C, considerando
que la lista presentada por la citada empresa coincide con

los bienes y servicios aprobados por el Decreto Supremo:
N” 150-2002-EF, adécuada al Arancel ie“ Aduanas
vigente; AGA 3

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N” 082-2002-EF y el artículo 9* del
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Supremo N*
031-2007-EM;

se RESUELÚE:
>

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto Geñeral a las Ventas e Impuesto de Promoción
Municipal a favor de MINERA CUERVO S.A.C. durante la
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

Regístrese, comuníquese y publíquese.

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

ANEXO
LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DE IGV e IPM
D.S. N* 160-2002-EF y D.S. N* 017-2007-EF
(Arancel de Aduanas)

1. BIENES

SUBPARTIDA
NACIONAL.

1| 2508.10.00.00

2| 3824.90.60.00

Descripción

Bentonita

Preparaciones para fluidos de perforación de
pozos (“Todos”)

3| 3926.90.60.00 [Protectores antiruidos de materia plástica

| 6401.10.00.00 |Calzado con puntera metálica de protección
E
Ss

6506.10.00.00 [Cascos de seguridad

7228.80.00.00 [Barras huecas para perforación de aceros

aleados 0 sin alear

7 7304.22.00.00 |Tubos de perforación de acero inoxidable

8| 7304.23.00.00 [Los demás tubos de perforación

9| 8207.13.10.00 [Trépanos y coronas con parte operante del

[cermet

10] 8207.13.20.00 [Brocas con parte operante de cermet

111 8207.13.30.00 [Barrenas integrales con parte operante del

¡cemmet

12 8207.13.90.00 Los demás utiles con parte operante del

| cermet

13| 8207-19-10.00 |Trépanos y coronas exceplo de carmet

14| 8207.19.21.00 [Brocas diamantadas excepto de cermet

15| 8207.19.29.00 Las demás brocas excepto de cermet y|

diamantadas

16| 8207.19.30.00 [Barrenas integrales

17| 6207.19.80.00 [Los demás — útles

perforación y sondeo

a] 8207.90.00.00 [Los demás útiles intercambiables

Ha] 8430.41.00.00 [Las demás máquinas de sondeo o perforación

| autopropulsadas

20] 8430-49.00.00 [Las demás máquinas de sondeo y perforación

| excepto autopropulsadas.

21] 8431.43.10.00 [Balancines

22| 8431.43.90.00 [Las demás partes de las máquinas de sondeo]

lo perforación de la subpartidas 8430.41 Ul

|| 18430.49

23| 8517.51.00.00 [Estaciones base

241 8517.52.90.00 [Los demás aparalos para la recepción,
| conversión y transmisión o regeneración del

1 |voz, imagen u otros datos |

[25] 8523.-40.22.00 [Soportes ópticos grabados para reproducir

Ll limagen o imagen y sonido

26| 8523.40.29.00 [Los demás soportes ópticos grabados ]

intercambiables — del

399091

%Y NORMAS LEGALES +

T > Al | | a
| cioNaL Descripción Ja Descripción E
27] 8704.21.10.10 [Camionetas pick-up de encendido - por ['34[ 8014.80.00.00 [Los demás instrumentos y aparatos del 35
compresión, ensambladas con peso total con — Inavegación :
: [carga máxima inferior o igual a 4.537 T. Diesel 35| 9015.10.00.00 |Telemétros 3
[28[ 8705.20.00.00 [Camiones automóviles para sondeo ol 36| 9015.20.10.00 | Teodolitos
L ¡perforación AA A 37 9015.20.20.00 [Taquimetros ]
29] 9008.30.00.00 [Cámaras especiales para toga submaina 38| 9015.30.00.00 [Niveles TE ha
lo aérea, examen médico de organos internos; 90 iS Y ”
reli 8 e legal 39| 8015.40.10.0 [nsirumentos y, aparalos de Tologrametía,|

[40] 9015.40.90.00 [Los demás

identificación judicial suumentos y “aparalos de
30| 9011.10.00.00 [Microscopios estereoscopioos Ml [btoqrametra excepto eléctricos electrónicos

31| 9011.20.00.00 [Los demás microscopios para folomicrografa, Fá1[ 8015.60.10.00 [Los demás instrumentos
0 ES micros £ E ss y aparatos eléctricos
[cinefotomicrografia o mocroproyección | ve electrónicos excepto de fotogrametria

Fa2| 9012-10.00.00 Microscopios, excepto los ópticos, 5 > mi
| copias, [22[ 9015.80.90.00 (Los. demás instrumentos y aparatos exceplo
133 9014:20.00.00 Er 7 y aparalos para, navegación babor Incas o scrntos 7
.00 [instrumentos as] , s
” labrea.o espacial (excepto las brújulas) [(a[PU15:00.00.00 [Parts y accesorios —

DIPLOMA
DE POSTGRADO

OS

FACULTAD DE DERECHO

| Objetivo Plana de Profesores | de

Los cambios experimentados por nuestra sociedad requieren sultor / UPC)
el desarrollo de estructuras laborales descentralizadas y + Mario Pasco Lizárraga (Rodrigo, Elías 8 Medrano / UPC)
flexibles. El presente Programa analiza dichas estructuras + Roberto Servat (Chehade Abogados) |
| y las estrategias de solución de los confiictos laborales que «euro Ugaz (Mifand3-8 Amáde) |

allas implican. Dirigido a abogados laboralistas, profesionales +
de recursos humanos, dirigentes laborales y de gremios
empresariales, y funcionarios públicos vinculados al desarrollo Conferencistas
del mercado laboral en el Perú. + Miguel Jaramillo (Grade)

+ Jorge Toyama (Miranda 8 Amado / UPO)

+ Luis Vinatea (Miranda € Amado / UPO)

Programa

- Descentralización Productiva: Intermediación y Tercerizació $

+ Reorganizaciones Empresariales y Derechos Laborales pe

+ Relaciones Colectivas y Sindicales La

+ Fiscalización m7

+ Estrategias de Solución de Confictos Laborales a

e E Lugar: ,
traia Escuela de Postgrado de la UPC

Teléfono 419-2800 ans Avenida Salaveny 2255; San lsígro aa

Horario? pS 5

Martes y jueves de 6:30 a.9:30 p.m.

| AYUPC *

pl ESCUELA

ADO

POSTG

“22
399092 $ NORMAS LEGALES La is 15 6 o
 TSUBFARTIDA 0 | Camisea (GTCI;CAMISEA), comio órgano dependiente
N AGAN de Descripción orgánica y funcionalmente del Despacho del Viaministo
idad de

44 9020.00.00.00 Las demás aparatos respiralorios y máscaras
| lantigás, excepto las máscaras de protección
El ¡sin mecanismo ni elemento filrante amovible
5] 9027.30.00.00 [Espectrómetros, — espectrofotómetros y
espectrógrafos que utlicen radiaciones ópticas|
[uy visible, ir)

6] 8030.33.00.00 [Losdemásinstumentos y aparalos para medida]
0 control de tensión, intensidad, resistencia o]
potencia, sin dispositivo registrador

a

3

Ml. SERVICIOS

a) Servicios de Operaciones de Exploración Minera
- Topográficos y geodésicos.
Geológicos y geotécnicos (incluye petrográficos, mineragráficos,
|. higrológicos, “restitución fotogramética, fotografías aéreas,
mecánica de rocas).
+ Semvicios geofisicos y geoquímicos (incluye ensayes).
- Servicios de perforación diamantina y de circulación reversa
(roto percusiva)
- Servicios aerotopográficos:
Servicios de interpretación multiespectral de imágenes ya sean
satelitales o equipos aerotransportados.
Eppajes de laboratorio (análisis de minerales, suelos, agua,
etc]
Otros Servicios Vinculados a la Actividad de Exploración
Minera:
+ Senicio de alojamiento y alimentación del personal operativo
del Titular del Proyecto,
Servicio de asesoria, consultoría, estudios técnicos especiales y
auditorias destinados a las actividades de exploración minera
Servicios de diseño, construcción, montaje industria, eléctrico
y mecánico, armado y desarmado de maquinarias y equipo
necesario para las actividades de la exploración minera.
Servicios de inspección, mantenimiento y reparación de
maquinaria y equipo utlizado en las actividades de exploración
minera.
Alquiler o arrendamiento financiero de maquinaria, vehículos y|
equipos necesarios para las actividades de exploración.
Transporte de personal, maquinaria, equipo, materiales y
suministros necesarios para las actividades de exploración y la
| construcción de campamentos.
Servicios médicos y hospitalarios
+ Servicios relacionados con la protección ambiental.
Servicios de sistemas e informática.
Servicios de comunicaciones, incluyen comunic:
telefonía satelital
Servicios de seguridad industrial y contraincendios.
Senícios de seguridad y vigilancia de instalaciones y personal
Operativo,
Servicios de seguros.
Servicios de rescate, auxill.

radial,

371580-1

Dan por concluida designación de
responsable de la coordinación del
Grupo Técnico de Coordinación
Interinstitucional Camisea y como
representante del Ministerio ante el
Comité de Gestión para la ejecución de
la obra “Mejoramiento y ampliación de
lh gestión integral de residuos sólidos
urbanos en la provincia de Pisco”

RESOLUCIÓN MINISTERIAL
N? 315-2009-MEM/DM

i Lima, 14 de julio de 2009
;

CONSIDERANDO:
Que, mediante Decreto Supremo N* 120-2002-PCM,

se creó el Grupo Técnico de Coordinación Interinstitucional

de Energía, y responsable de condú
contraparte, el Programa de Fortalecimiento Institucional
y de Apoyo a la Gestión Ambiental y Social del Proyecto
Camisea;

Que, el artículo 6* del Decreto Supremo N* 120-2002-
PCM, dispone que mediante Resolución Ministerial del
Sector Energía y Minas, se designará al responsable de
coordinar el GTC! CAMISEA;

Que, mediante Resolución Ministerial N* 149-2009-
MEM/DM de fecha 20 de marzo de 2009, se designó a la
Ing. Juana Jesús Chapa Domínguez, como responsable
de la coordiñación del Grupo Técnico de Coordinación
Interinsíitucional Camisea (GTC| CAMISEA) del Ministerio
de Energía y Minas;

Que, mediante Resolución Ministerial N* 171-2009-
MEM/DM, de fecha 07 de abril de 2009 sé designó, en
representación del Ministerio de Energía y Minas, a la Ing.
Juana Jesús Chapa Domínguez, como miembro del Comité
de Gestión para la ejecución de la obra "Mejoramiento
y ampliación de la gestión integral de residuos sólidos
urbanos en la provincia de Pisco”.

Que, se ha visto por conveniente dar por concluidas
dichas designaciones:

De conformidad con lo establecido en el Decreto Ley
N” 25962, Ley Orgánica del Sector Energía y Minas y
el Decreto Supremo N* 031-2007-EM, que aprueba el
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas;

SE RESUELVE:

Artículo Único.- Dar por concluida la designación de
la Ing. Juana Jesús Chapa Domínguez, como responsable
de la coordinación del Grupo Técnico de Coordinación
Interinstitucional Camisea (GTC! CAMISEA) del Ministerio
de Energía y Minas y como representante del Ministerio
de Energía y Minas ante el Comité de Gestión para
la ejecución de la obra “Mejoramiento y ampliación de
la gestión integral de residuos sólidos urbanos en la
provincia de Pisco, dándosele las gracias por los servicios
prestados

Regístrese, comuniquese y publíquese

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

3724281

Disponen publicación de concesiones
mineras cuyos títulos fueron aprobados
en el mes de junio de 2009

RESOLUCIÓN DE PRESIDENCIA
N? 0091-2009-INGEMMET/PCD

Lima, 9 de julio de 2009
CONSIDERANDO:

Que, por Decreto Supremo N* 008-2007-EM se
aprueba la fusión del Instituto Nacional de Concesiones
y Catastro Minero —-INACC con_el Instituto Geológico
Minero y Metalúrgico — INGEMMET, correspondiéndole al
Instituto Geológico, Minero y Metalúrgico - INGEMMET la
| calidad de entidad incorporante;

Que, mediante Decreto Supremo N* 035-2007-EM
del 05 de julio del 2007, se aprobó el Reglamento de
Organización y Funciones del Instituto Geológico, Minero
y Metalúrgico — INGEMMET,

Que, de conformidad con lo dispuesto en el artículo
124* del Texto Único Ordenado de la Ley General de
Minería, aprobado por Decreto Supremo N* 014-92-EM,
el Instituto Nacional de Concesiones y Catastro Minero
- INACC (hoy INGEMMET), publicará mensualmente en
| el diario oficial El Peruano, por una sola vez, la relación
de concesiones mineras cuyos títulos hubieran sido
aprobados en el mes anterior;

NOMBRE DE CONCESION
Proyecto de exploracion minera "Cerro Ccopane-Huillque"

ANEXO N- 111
MINERA CUERVO S.A.C.
CONCESIONES MINERAS

CODIGO UNICO

HECTAREAS

POSADA 2

01-00847-06
01-01288-06

2
3

01-00957-07

800

